Mr. Justice del Toro
delivered tlie opinion of tlie court.
In case No. 1126 prosecuted by Pascual Borrás Llacer, ad-minstrator of tlie Estate of Pedro Arana against Tlie Estate of María de Jesús TJrrutia, for tlie recovery of a mortgage, counsel for botli parties moved tlie court to order the marshal wlio executed tlie judgment to issue an order to the Registrar of Property of San Juan, according to the provisions of section 125 of the Mortgage Law, requiring that all encumbrances and notices of charges subsequent to the mortgage foreclosed upon be canceled, inasmuch as the property having been judicially sold and the first mortgage creditor having been paid, no residue remained to apply to the payment of the other credits subsequently recorded, and among them, that appearing in the following notice: “Upon the adjudication of the property to Doña María de Jesiis Urrutia, by deed of sale executed by virtue of the said adjudication to José Suá-rez, it was made to appear that after payment of the debts due her, which were considered as paid, and deducting the *688debt of $6,800 due Antonio Moreno (now Benigno Trueba, increased to 9,510 pesos and 41 centavos with, accumulated interest), and $120,000 of the debt due Arana; the balance of the price of the sale — that is to say, $49,491.11 — remained in her possession to be paid within sis months after entering-into possession on September 4, 1878, the costs of the foreclosure proceedings and actions in intervention of ownership' up to October 5 of the same year; and the balance remaining-after those costs are paid or satisfied to be paid by the purchaser to the vendor.”
The court granted the motion and the marshal issued the-order to the registrar, who entered the following decision at. the end of said document, and from this decision the present-appeal is taken:
“The cancellation ordered in the foregoing document is denied in respect to the credit of 49,491 pesos and 11 centavos referred to in the decision contained in the motion quoted in the said document and of which decision only cancellation is sought, because the said credit is not such as those mentioned in section 125 of the Mortgage Law and 132 of the Regulations; and if the cancellation ordered were-made, section 82 of the said law would be'violated thereby, since the creditor does not consent thereto nor is it to be supposed, a joint: creditor being involved, that the proceedings established for the intervention of mortgage creditors by sections 171 and 172. of said Regulations have been had; and in lieu thereof a cautionary notice-is entered, effective for four months, upon the margin of the first record of property No. 47, at folio 227, of volume 1 of Carolina. San Juan, June 4, 1910. The Registrar, José S. Belaval.”
Tlie grounds set forth by the registrar are sufficient to-warrant an affirmance of his decision. To hold otherwise-would amount to an application of the provisions of section 125 of the Mortgage Law in a case not expressly provided for by the Regulations. Furthermore, as is also stated by the registrar in his report of October 23 last, “to cancel a debt upon an installment price — that is to say, the notice thereof in the registry- — without the express or presumed con*689sent of the creditor, would be a violation of section 82 of the Mortgage Law and all the principles governing this Code. ’r
The appeal must be dismissed and the decision appealed from, affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary and Wolf concurred.
Mr. Justice Figueras did not take part in the decision of this case.